Citation Nr: 1101048	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Appellant alleges that she was in the Commonwealth Army of 
the Philippines in service of the Armed Forces of the United 
States (USAFFE) during World War II, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in February 2010 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2010); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).  


REASONS AND BASE FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  

Analysis 

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person:  (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (2) any person who served in the Philippine 
Scouts under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538); and (3) any eligible person was 
discharged or released from service under conditions other than 
dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits 
for certain Philippine service).

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  (1) 
the evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's 
service are binding on VA for the purpose of establishing service 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

The Appellant alleges qualifying service in the Commonwealth Army 
of the Philippines in service of the Armed Forces of the United 
States (USAFFE), including the recognized guerilla forces in 
service of the Armed Forces of the United States.  

As proof of qualifying service, the Appellant has submitted 
numerous documents, including the following: Veterans Federation 
of the Philippine, life membership card; Affidavit from Paterna 
A. Abellana dated August 12, 1981; and, testimony of Serafin 
Tadena dated February 16, 1982. 

As none of the documents submitted by the Appellant was issued by 
a U.S. service department, the RO relied on verification of 
service from the National Personnel Records Center, which in 
January 2010, certified that the Appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United State Armed 
Forces.  

As the affidavits of the Appellant as well as affidavits and 
testimony of her acquaintances relevant to military service, fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as the records are not official documents of 
the appropriate United States service department, the documents 
may not be accepted by the Board as verification of service for 
the purpose of determining eligibility for VA benefits, including 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.

Further, the Appellant has provided no further evidence that 
would warrant a request for recertification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(recertification with evidence of erroneous spelling of name); 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
(recertification when there is newly received relevant evidence 
since the negative certification).

As the U.S. service department, through the National Personnel 
Records Center certified that the Appellant did not serve as a 
member of the Philippine Commonwealth Army, including in the 
recognized guerillas, in the service of the United State Armed 
Forces, the finding is binding on VA for the purpose of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

Therefore, the Board concludes that the Appellant is not eligible 
for, that is, she is not legally entitled to the Filipino 
Veterans Equity Compensation Fund benefit under the American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The Appellant is not eligible for benefits from the Filipino 
Veterans Equity Compensation Fund and the appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


